Fourth Court of Appeals
                                San Antonio, Texas
                                       July 29, 2021

                                   No. 04-21-00121-CV

 WESTOVER CONTINUING CARE CENTER LTD. CO. d/b/a Windemere at Westover
 Hills, Cantex Health Care Centers III, LLC, and Cantex Continuing Care Network, LLC f/k/a
                             Cantex Senior Communities, LLC,
                                          Appellants

                                            v.

 Suzanne Smith ADAMS, Independent Executrix of the Estate of John Parker Smith, Deceased,
                                     Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI11249
                    Honorable Cynthia Marie Chapa, Judge Presiding


                                      ORDER

       Appellee’s motion for an extension of time to file her brief is GRANTED. Appellee’s
brief was filed on July 27, 2021.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court